DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 6, 9, 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art teaches a method of Czochralski growth comprising growth of necking having different diameters and pull rates. The prior art does not teach, suggest or provide any rationale for a step (A) comprising periodically and intermittently pulling upwardly a seed crystal dipped into a melt in a crucible to grow a first neck of the crystal boule below the seed crystal; wherein step (A) includes the sub-steps of: (A1) pulling upwardly the seed crystal at a first time interval to grow an upper portion below the seed crystal at a diameter growth rate that ranges from 0.3 mm/min to 0.5 mm/min and at a weight increase rate that ranges from 0.035 g/min to 0.045 g/min, and (A2) pulling upwardly the seed crystal and the upper portion at a second time interval different from the first time interval to grow a lower portion below the upper portion at a diameter growth rate that ranges from 0.2 mm/min to 0.3 mm/min and at a weight increase rate that ranges from 0.045 g/min to 0.055 g/min, the first neck including the upper and lower portions, the diameter growth rate of the upper portion being greater than that of the lower portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714